Citation Nr: 1038787	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  05-25 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent 
for a left leg disability, including residuals, fracture, left 
tibia and fibula with mild deformity, slight shortening and 
limitation of motion of the ankle.

2.  Entitlement to an initial disability rating in excess of 10 
percent for a left knee disability, including degenerative joint 
disease.

3.  Entitlement to a rating in excess of 20 percent for a left 
arm disability, including residuals, fracture left radius and 
ulnar with right iliac graft to radius, limitation of wrist and 
forearm with weakness, traumatic arthritis, and atrophy of biceps 
muscle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1964 until April 
1968.  

This matter originally came before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a September 2004 rating decision, 
from the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which granted a 20 percent disability 
rating for the Veteran's service-connected left 
tibia/fibula/ankle disability and continued a 20 percent 
disability rating for his left wrist/forearm disability.  A June 
2005 rating decision, by the VARO in Chicago, Illinois also 
granted a separate 10 percent disability rating for left knee 
disability.  

This case was also previously before the Board in November 2007, 
but was remanded for additional development, including for 
additional medical records from VA, the Veteran's private 
physician, and the Social Security Administration (SSA).  These 
records have since been associated with the claims file.  
Additionally, a new VA examination was provided in regards to the 
Veteran's claimed issues in February 2008.

This case was last before the Board in March 2010, but was 
remanded for the issuance of a Supplemental Statement of the Case 
to consider an August 2009 VA examination not previously 
considered by the RO.  The RO issued a new Supplemental Statement 
of the Case in April 2010.






FINDINGS OF FACT

1.  The Veteran's left leg disability is not manifested by a 
tibia and fibula impairment of a malunion with marked ankle 
disability.  

2.  For the entire appeal period, the Veteran's initial left knee 
disability has been manifested by arthritis, but not compensable 
limitation of motion in flexion or extension.  

3.  Since February 26, 2008, the Veteran's left knee disability 
has been manifested by slight lateral instability.

4.  The Veteran's left arm disability is not manifested by a bone 
fusion with his hand fixed in supination or hyperpronation.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for a 
left leg disability have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5262 (2009).

2.  The criteria for an initial evaluation in excess of 10 
percent for a left knee disability manifested by arthritis and 
limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5261 (2009).

3.  The criteria for a separate evaluation in 10 percent for a 
left knee instability has been met, effective February 26, 2008.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 
5257 (2009); VAOPGCPREC 23-97 and VAOPGCREC 9-98.


4.  The criteria for an evaluation in excess of 20 percent for a 
left arm disability have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5213 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance with 
38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously held 
that any errors in notice required under the VCAA should be 
presumed to be prejudicial to the claimant unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Under Sanders, VA bore the burden of proving that such an 
error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 
(2009), the U.S. Supreme Court held that the Federal Circuit's 
blanket presumption of prejudicial error in all cases imposed an 
unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. 
Sanders, the Supreme Court suggested that determinations 
concerning prejudicial error and harmless error should be made on 
a case-by-case basis.  Id.  As such, in conformance with the 
precedents set forth above, on appellate review the Board must 
consider, on a case-by-case basis, whether any potential VCAA 
notice errors are prejudicial to the claimant. 

The Veteran's left knee disability claim arises from his 
disagreement with the initial evaluation following the grant of 
service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, 
no further notice is needed under VCAA.

As to VA's duty to assist in regards to the left knee claim, VA 
has associated with the claims folder the Veteran's VA outpatient 
treatment records and he was afforded formal VA examinations.  
The Board finds that no additional assistance is required to 
fulfill VA's duty to assist for that claim. Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001). 

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009). 
 



In this case, a letter satisfying the notice requirements under 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in May 2004, 
prior to the initial RO decision that is the subject of this 
appeal.  The letter informed him that the evidence must support a 
worsening of his disabilities to substantiate the claims.  The 
letter also informed him of VA's duty for obtaining pertinent 
evidence under federal control and that it would aid him in 
obtaining pertinent evidence not under federal control, but that 
it was his responsibility to obtain such evidence.  

Moreover, with respect to the Dingess requirements, the Veteran 
was given notice of what type of information and evidence he 
needed to substantiate his claim for an increased rating as this 
is the premise of the claim.  It is therefore inherent that the 
he had actual knowledge of the rating element of the claim.  

In addition, he was provided with notice of the type of evidence 
necessary to establish an effective date for the disability on 
appeal by correspondence dated in March 2006.  Any questions as 
to the appropriate effective date to be assigned are moot as the 
claim has been denied.  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

The RO has obtained VA outpatient treatment records.  The Veteran 
has submitted statements.  In addition, he was afforded multiple 
VA medical examinations, most recently in August 2009, which 
provided specific medical opinions pertinent to the issues on 
appeal.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The Board 
finds that all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings Law

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing the symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities.  
The percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity resulting 
from such diseases and injuries and the residual conditions in 
civilian life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity to the several grades of disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the 
various disabilities and the criteria for specific ratings.  If 
two disability evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  38 C.F.R. 
§ 4.3.  



While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in the 
disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, at the time of an initial 
rating, such as with the left knee disability claim,  separate 
ratings can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  A recent decision of the United 
States Court of Appeals for Veterans Claims (Court) has held that 
in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  In other words, where the evidence contains 
factual findings that demonstrate distinct time periods in which 
the service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course of 
the appeal, the assignment of staged ratings would be necessary.  
In addition, in evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement and weakness.  38 C.F.R. 
§§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

Left Leg Disability

The Veteran currently contends that his service-connected left 
leg disability, for his residuals, fracture, left tibia and 
fibula with mild deformity, slight shortening and limitation of 
motion of the ankle, is more severe than 20 percent.  His 
service-connected left leg disability was rated by the RO under 
Diagnostic Code 5262 (for impairment of the tibia and fibula).

Under Diagnostic Code 5262, a 10 percent rating is warranted for 
malunion of the tibia and fibula with slight knee or ankle 
disability. A 20 percent rating is warranted for malunion of the 
tibia and fibula with moderate knee or ankle disability. A 30 
percent rating is warranted for malunion of the tibia and fibula 
with marked knee or ankle disability. A 40 percent rating is 
warranted where there is nonunion of the tibia and fibula, with 
loose motion, and requiring a brace.  See 38 C.F.R. § 4.20 (when 
an unlisted condition is encountered it will be permissible to 
rate it under a closely related disease or injury, in which not 
only the functions affected, but the anatomical localization and 
symptomatology are closely analogous); see also 38 C.F.R. § 4.27. 

The words "slight," "moderate and "marked" are not defined in the 
VA Rating Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  See 38 C.F.R. § 4.6.  

March 2003 VA x-rays noted a healed fracture deformity of the 
mid-shaft of the tibia and fibula without malalignment, with 
dense cortical bone representing bony union, and multiple 
surgical clips posteriorly and medially.  There are no recent 
fractures, degenerative changes of the ankle joint, or os calcis.

The Veteran received a VA examination in June 2004, which 
included a review of medical records.  The Veteran reported pain 
with his left lower leg and ankle from excessive ambulation, with 
severe pain about two times a month and acute pain flair ups 
dependent on his levels of activity preceding the acute flair 
event.  The Veteran reported pain with weather changes, excessive 
activity and prolonged standing.  

The June 2004 VA examiner found the Veteran to have a palpable 
deformity of the medial aspect of the mid tibia of the left leg 
and left lower leg length discrepancy with 1.5 centimeters 
difference between his left lower leg and right lower leg.  The 
examiner found no malunion, nonunion, loss of motion or false 
joint.  The examiner found no tenderness, drainage, edema, 
painful motion, weakness, redness or heat.  The examiner found 
the Veteran to walk with an antalgic gait secondary to chronic 
left lower leg pain and left leg length discrepancy.

The June 2004 VA examiner reported that x-rays showed an old 
fracture deformity of the mid-shaft region of the left tibia and 
fibula, with no evidence of recent fracture or subluxation and 
mild degenerative joint disease of the left ankle and left knee.  
The examiner reported a plantar spur of the os calcis, no 
evidence of bone destruction or acute osteomyelitis and soft 
tissue swelling of the leg.  The examiner diagnosed a status post 
motor vehicle accident healed left distal radius fracture, left 
tibia fracture and chronic left ankle pain secondary to left leg 
length discrepancy and imbalance in gait dynamics.

The Veteran received another VA examination in January 2005, 
which included a review of the medical records.  The Veteran 
reported constant left ankle pain, walking on the side of the 
foot, weakness to the ankle, and frequent falls or loss of 
balance.

A January 2005 VA examination found the Veteran to have a 
malunion of the left tibia with varus deformity, with no 
ankylosis.  The examiner found x-rays to show old fracture 
deformity of the mid shaft region of the left tibia and fibula, 
with no evidence of recent fracture or subluxation.  The examiner 
noted mild degenerative joint disease of the left ankle and knee, 
with a plantar spur of the os calcis and no evidence of bone 
destruction or acute osteomyelitis, but mild soft tissue swelling 
of the leg.  The examiner diagnosed the Veteran with a healed 
fracture of the left tibia/fibula residual (varus) deformity.

The Veteran received another VA examination in June 2006, which 
included a review of the claims file.  The examiner noted a left 
leg discrepancy of 1 centimeter shorter when compared to the 
contra-lateral side from the left knee distally.  

The Veteran received a VA examination in February 2008.  The 
Veteran reported daily ankle pain, which fluctuated and was 
sometimes of sharp intensity, but which improved with Vicodin.  
The Veteran reported intermittent ankle swelling and daily 
stiffness.  The Veteran further denied recurrent ankle sprains, 
mechanical symptoms and instability.  He reported increased pain 
after walking 50 feet, pain or stiffness after one half hour car 
ride and mildly restricted activities of daily living to his 
ability to shave.  He denied a brace or shoe modification, recent 
injury and surgery.  He reported that the left tibia-fibula was 
asymptomatic.

The February 2008 VA examiner noted that the Veteran had a mild 
Trendelenburg right gait and a varus distal leg, with no 
recurvatum.  The examiner found a 5/8 inch leg length discrepancy 
(left shorter than right).  The left tibia-fibula was well healed 
both bone fracture at midshaft with 9 degrees of residual varus 
and 1.2 millimeters of shortening.  The left ankle had moderate 
degenerative arthritis.  

The February 2008 VA examiner diagnosed the Veteran with a healed 
fracture of the left tibia fibula, and degenerative arthritis of 
the left ankle.

The February 2008 VA examiner noted that the tibia-fibula 
fracture was solidly united and sagittal alignment was 
satisfactory; however, there was 9 degrees of residual varus 
(which should ideally be within 5 degrees of anatomical 
alignment).  The examiner also noted that x-rays suggest a 
shortening of 1.2 centimeters.

The February 2008 VA examiner found the Veteran to have moderate 
degenerative arthritis of the left ankle, which was caused or 
permanently worsened by the residual varus angulation of the 
tibia secondary to the tibia-fibula fracture.  The examiner 
opined that the Veteran had a moderately compromised ankle.

The February 2008 VA examiner examination of the left ankle found 
no swelling/deformity, but diffuse tenderness primarily medial 
joint line.  The examiner noted a range of motion of 0-10 degrees 
dorsiflexion, 0-30 degrees plantar flexion, where active equals 
passive range of motion.  Motion arcs were not painful and the 
ankle was stable to inversion/eversion stress.  The drawer was 
negative; sensation was preserved to light touch in the 
distribution of the tibial/peroneal/saphanous/sural nerves.  
Following 5 repetitions of maximum ankle flexion, he did not 
report increase in pain, his range of motion was unaltered and 
weakness, lack of endurance and incoordination were not factors; 
he did not experience flareups. 

The Veteran received another VA examination in August 2009, which 
did not include a review of the claims file.  The examiner noted 
no signs of inflammation.    The examiner noted no objective 
evidence of painful motion, edema, effusion, instability, 
weakness, tenderness, redness, heat, abnormal movement, guarding 
of movement.  The examination noted that the Veteran had an 
antalgic gait and his standing was limited to less than 30 
minutes, but that there was no ankylosis.  The examiner found the 
left leg to be 1 inch shorter than the right leg and that plantar 
flexion was 0 to 45 degrees for the ankle.  

The assignment of a particular diagnostic code is dependent on 
the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One diagnostic code may be more appropriate 
than another based on such factors as an individual's relevant 
medical history, the diagnosis and demonstrated symptomatology.  
Any change in a diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992). I n this case, the Board has considered whether 
another rating code is "more appropriate" than the one used by 
the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The evaluation of the same disability under various diagnoses is 
to be avoided. 38 C.F.R. § 4.14 (2005).  However, § 4.14 does not 
preclude the assignment of separate evaluations for separate and 
distinct symptomatology where none of the symptomatology 
justifying an evaluation under one diagnostic code is duplicative 
of or overlapping with the symptomatology justifying an 
evaluation under another diagnostic code.  Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).

In the present case, the Veteran was previously granted a 20 
percent disability rating under Diagnostic Code 5262 for 
impairment of the tibia and fibula.  He has been service-
connected for residuals of a fracture, left tibia and fibula with 
mild deformity, slight shortening and limitation of motion of the 
ankle.  

In addition to the tibia and fibula deformity, a separate rating 
can also be contemplated for the shortening of the Veteran's leg.  
However, a separate rating is not warranted, as the note 
following Diagnostic Code 5275 for a shortening of the lower 
extremity, indicates that such a rating should not be combined 
with other ratings for fracture or faulty union in the same 
extremity.  The Board also notes that although the VA 
examinations varied as to the extent of the Veteran's leg 
discrepancy, even at the maximum discrepancy found by examiners, 
the Veteran would not have warranted a compensable disability 
rating under Diagnostic Code 5275, which required a minimum 
shortening of 1.25 inches (3.2 centimeters) for compensation.  

Similarly, in regards to the Veteran's ankle, a separate rating 
is also not warranted.  Diagnostic Code 5262 contemplates the 
symptomatology of an ankle disability.  A rating in excess of the 
20 percent disability rating granted under Diagnostic Code 5262 
would not be possible for the ankle disability on its own.  A 
rating in excess of 20 percent would only be warranted for the 
ankle under Diagnostic Code 5270 for ankylosis of the ankle; no 
medical evidence has found ankle ankylosis. 

Under Diagnostic Code 5262, a 20 percent rating is warranted for 
a malunion of the tibia and fibula with moderate knee or ankle 
disability. A 30 percent rating is warranted for malunion of the 
tibia and fibula with marked knee or ankle disability. A 40 
percent rating is warranted where there is nonunion of the tibia 
and fibula, with loose motion, and requiring a brace.  

The record varies as to the Veteran's tibia and fibula 
impairment; however, the January 2005 VA examiner found him to 
have a malunion of the left tibia and diagnosed him with a healed 
fracture of the left tibia/fibula residual (varus) deformity.

In regards to the level of the Veteran's ankle disability, March 
2003 VA x-rays noted no recent degenerative changes of the ankle 
joint or os calcis.  The June 2004 VA examiner noted mild 
degenerative joint disease of the left ankle.  The February 2008 
VA examiner found the Veteran to have moderate degenerative 
arthritis and found him to have a moderately compromised ankle.  
The August 2009 VA examiner found no objective evidence of 
painful motion, edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement, or guarding; 
however, the examiner did find that the Veteran had an antalgic 
gait and was limited to standing to less than 30 minutes.

The medical evidence thus indicates that the Veteran has tibia 
and fibula impairment including a malunion, with moderate ankle 
disability, such that a 20 percent disability rating is 
warranted.  However, a rating in excess of 20 percent is not 
warranted, as the evidence does not indicate that his left ankle 
is more severe than of a moderate level.  The February 2008 VA 
examiner found the Veteran to only have a moderately compromised 
ankle.  The Veteran also reported only intermittent ankle 
swelling and daily stiffness in February 2008, as well as denied 
recurrent ankle sprains, mechanical symptoms or instability.  The 
August 2009 VA examiner similarly found no objective evidence of 
painful motion, edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement, or guarding.  Given 
the evidence of record, the Veteran's tibia and fibula impairment 
does not indicate that it is more severe than a moderate ankle 
disability.  

The appellant has also put forth credible complaints of pain on 
use of the joint. With regards to such complaints, the Court has 
held that VA must consider additional functional loss on use due 
to pain on motion or due to flare-ups of the disability. See 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 205-206 
(1995). Taking all of the evidence of record into consideration, 
the Board finds that the appellant's left leg disability is 
likely manifested by some functional limitation due to pain on 
motion. Therefore, the currently assigned evaluation of 20 
percent, but not more, is warranted.  The Board notes that the 20 
percent rating contemplates complaints of pain.  There is no 
showing of any other functional impairment warranting a higher 
rating for the complaints of pain. 38 C.F.R. §§ 4.7, 4.20, 4.40, 
4.45, 4.59, 4.71a Diagnostic Code 5262.  Additionally, the 
February 2008 VA examiner noted that the Veteran was only mildly 
restricted in his activities of daily living due to his 
disability.  Therefore, the preponderance of the evidence is 
against an evaluation in excess of 20 percent for the left leg 
disability.  

As the preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply. Gilbert v. Derwinski, 1 
Vet. App. 49, 58 (1991).  The Veteran's claim for a disability 
rating in excess of 20 percent for a left leg disability is 
denied.  

Left Knee Disability

The Veteran was previously granted a 10 percent disability rating 
for a left knee disability, including left knee degenerative 
joint disease.  

Degenerative arthritis established by x-ray findings are 
evaluated under Diagnostic Code 5003, which in turn is evaluated 
based on the limitation of motion under the appropriate 
Diagnostic Code for the specific joint involved, or in this case, 
Diagnostic Code 5260 for limitation of leg flexion and Diagnostic 
Code 5261 for limitation of leg extension. Where there is x-ray 
evidence of arthritis and limitation of motion, but not to a 
compensable degree under the Code, a 10 percent rating is for 
assignment for each major joint affected. 38 C.F.R. § 4.71, 
Diagnostic Codes 5003. The knees are considered major joints. 38 
C.F.R. § 4.45.

VA standards describe normal range of motion of the knee as from 
0 to 140 degrees. See 38 C.F.R. § 4.71, Plate II.  As previously 
noted, the evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, the VA 
General Counsel has issued a precedential opinion holding that 
"separate ratings may be assigned under Diagnostic Code 5260 and 
Diagnostic Code 5261, where a Veteran has both a limitation of 
flexion and limitation of extension of the same leg; limitations 
must be rated separately to adequately compensate for functional 
loss associated with injury to the leg."  See VAOPGCPREC 9-2004 
(September 17, 2004).  Under Diagnostic Code 5260 a 
noncompensable evaluation is for assignment when flexion is 
limited to 60 degrees, a 10 percent evaluation when flexion is 
limited to 45 degrees, a 20 percent evaluation when flexion is 
limited to 30 degrees, and a 30 percent evaluation for flexion 
limited to 15 degrees. Under Diagnostic Code 5261, a 
noncompensable evaluation is also for assignment when extension 
is limited to 5 degrees, while a 10 percent evaluation is for 
assignment when extension is limited to 10 degrees, a 20 percent 
evaluation when extension is limited to 15 degrees, a 30 percent 
evaluation when extension is limited to 20 degrees, a forty 
percent evaluation when extension is limited to 30 degrees, and a 
50 percent evaluation when extension is limited to 45 degrees.

Another potentially applicable regulation is Diagnostic Code 
5257, under which a 10 percent evaluation would be warranted with 
evidence of slight recurrent subluxation or lateral instability.  
A 20 percent evaluation would be warranted for moderate recurrent 
subluxation or lateral instability.  A 30 percent evaluation 
would only be warranted for severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  
In this regard, separate ratings may be assigned for a knee 
disability under Diagnostic Codes 5257 or 5259 and 5003 where 
there is x-ray evidence of arthritis in addition to recurrent 
subluxation or lateral instability.  See VAOPGCPREC 23-97 and 
VAOPGCREC 9-98.

The Veteran received a VA examination in January 2005, which 
included a review of medical records.  VA x-rays indicated mild 
degenerative joint disease of the left knee.  There was no 
comment on instability.

A June 2006 VA examination report includes an examination of the 
left knee, which observed that range of motion was limited to 5 
degrees of extension and 120 degrees of flexion with mild 
crepitation.  There was no finding of instability.

The Veteran received a VA examination in February 2008.  The 
Veteran reported that both knees were symptomatic (right greater 
than left).  He reported global left knee pain on a daily basis, 
intermittent stiffness and a sense that his knee would give out 
upon occasion due to pain, but that was not suggestive of true 
instability, and denied significant swelling.  He reported no 
knee brace and the use of a cane in the left hand both at home 
and in the community for multiple musculoskeletal conditions, not 
necessarily due to the left knee.  He reported mildly compromised 
activities of daily living with difficulty putting on slacks and 
increased knee pain after walking 50 feet.  He also noted knee 
pain or stiffness after a half hour car ride, but no recent 
injury, surgery or flareups.

The February 2008 VA examiner noted that the left knee showed no 
deformity or swelling and that he had pain without crepitation.  
The examiner noted a range of motion of 0-130 degrees, where 
active equals passive, and with pain-free motion.  The examiner 
noted well localized tenderness medial joint line with negative 
McMurray/Apley, no lateral joint line tenderness.  The examiner 
found the knee to be stable to varus and valgus stress at 0 
degrees and 1+ medial instability in 30 degrees of flexion.  The 
anterior drawer/Lachman were negative, posterior drawer/dial test 
were negative, no thigh atrophy, and quadriceps 5/5.

The February 2008 VA examiner noted that after 5 repetitions of 
maximum knee flexion, he did not report pain.  The examiner found 
range of motion to be unaltered; that weakness, incoordination 
and lack of endurance were not factors; and that he did not 
experience flareups.  The examiner also that the left tibia-
fibula was nontender, with no swelling and varus alignment distal 
one third; there was no ankylosis.  

The February 2008 VA examiner noted x-rays indicated moderate 
three compartment degenerative arthritis, primarily medial 
compartment/patellofemoral compartment, and diagnosed him with 
degenerative arthritis of the left knee.

The February 2008 VA examiner reported degenerative 
arthritis/moderate of the left knee, with 1+ medial instability 
in 30 degrees of flexion, which was a consequence of the knee 
arthritis and not injury.  The examiner considered it mild and to 
not represent "an unstable knee."  

The range of motion testing, which revealed limitation of motion 
as from 5 to 120 degrees in June 2006 and from 0 to 130 degrees 
in February 2008 do not, in and of themselves, warrant the 
assignment separate compensable disability ratings based solely 
on either Diagnostic Code 5260 or 5261.  

However, the Board notes that there is x-ray evidence that the 
Veteran has degenerative arthritis of the left knee, such that he 
can receive a rating under Diagnostic Code 5003 for degenerative 
arthritis with a limited range of motion.  As noted above, there 
has been noncompensable limitation of motion.  The Veteran has 
essentially been granted a 10 percent for left knee arthritis, 
based on noncompensable limitation of motion under Diagnostic 
Codes 5260, 5261.  In view of the fact that the Veteran's left 
knee range of motion is not limited to the minimum compensable 
level of 10 degrees for extension under Diagnostic Code 5261 
and/or 45 degrees for flexion under Diagnostic Code 5260, a 
rating in excess of 10 percent for the left knee on the basis of 
limitation of motion is not warranted. 

The Board also considered Diagnostic Code 5257, for subluxation 
or lateral instability.  A 10 percent evaluation would be 
warranted for slight recurrent subluxation or lateral 
instability.  In this case, the February 26, 2008 VA examination 
report revealed "mild instability," demonstrated by  1+ medial 
instability in 30 degrees of flexion.  The examiner opined that 
this is not deemed to manifest an unstable knee.  However, in 
view of the Veteran's credible complaints of his left knee giving 
way at the time of the February 2008 examination, the Board finds 
that the medical and lay evidence - taken together and after 
affording him the benefit of the doubt - approximates slight 
recurrent instability of the left knee.  As such, a separate 10 
percent rating under Diagnostic Code 5257 is warranted for slight 
instability, but only from the date of the examination dated 
February 26, 2008, when such instability was first detected.  
Prior to that date, the medical evidence does not demonstrate 
instability, and there is otherwise no persuasive lay evidence of 
such instability.  

The Veteran does not have knee ankylosis for a separate rating 
under Diagnostic Code 5256.  The February 2008 VA examiner found 
no ankylosis.  The record has also not demonstrated that a rating 
under Diagnostic Code 5258 for cartilage, semilunar, dislocated, 
with frequent episodes of "locking," pain and effusion into the 
joint, or Diagnostic Code 5259 for cartilage, semilunar, removal 
of, symptomatic, as the record does not indicate any findings of 
such symptoms.  The record does not indicate any cartilage 
removal surgery and the February 2008 VA examiner noted no knee 
deformity or swelling.  Additionally, although February 2008 VA 
x-rays noted three compartment degenerative arthritis, no 
findings regarding knee effusion or cartilage were made.  

The appellant has also put forth credible complaints of pain on 
use of the joint.  With regard to such complaints, the Court has 
held that VA must consider additional functional loss on use due 
to pain on motion or due to flare-ups of the disability.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 205-206.  Taking all 
of the evidence of record into consideration, the Board finds 
that the appellant's left knee disability is likely manifested by 
some functional limitation due to pain on motion, but that such 
pain was already considered in the rating previously assigned or 
herein granted.  The Board notes that compensable ratings 
contemplate complaints of pain, especially on extended use.  
There is no showing of any other functional impairment which 
would warrant a higher rating for the complaints of pain.  38 
C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 
5260.   Indeed, the Veteran, in his February 2008 VA examination, 
reported only mildly compromised activities of daily living, with 
difficulty putting on slacks and increased knee pain after 
walking 50 feet.  Additionally, range of motion did not change 
following repetitions of knee movement and the examiner found no 
weakness, incoordination or lack of endurance, as well as no 
flareups.  Therefore, the preponderance of the evidence is 
against an initial evaluation in excess of 10 percent for the 
left knee limitation of motion already assigned and the separate 
10 percent rating for instability assigned herein.  

Left Arm Disability

The Veteran contends that his left arm disability, including 
residuals, fracture left radius and ulnar with right iliac graft 
to radius, limitation of wrist and forearm with weakness, 
traumatic arthritis and atrophy of biceps muscle, warrants a 
rating in excess of 20 percent, which the RO rated under 
Diagnostic Code 5213-5305.

The assignment of a particular diagnostic code is dependent on 
the facts of a particular case.  See Butts, 5 Vet. App. at 53.   
One diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio, 2 Vet. App. at 629.  In this case, the 
Board has considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi, 7 Vet. 
App. at 414.

The Veteran was originally service-connected, by a December 1968 
rating decision, for residuals, fracture left radius and ulna 
with right iliac graft to radius and limitation of motion of left 
wrist and forearm with weakness and traumatic arthritis, under 
Diagnostic Code 5213-5215.  

The RO recharacterized the disability, in a June 2003 rating 
decision, to residuals, fracture left radius and ulnar with right 
iliac graft to radius, limitation of wrist and forearm with 
weakness, traumatic arthritis and atrophy of biceps muscle, under 
Diagnostic Code 5305-5213.



Although the RO evaluated the Veteran under Diagnostic Code 5213 
for impairment of supination and pronation, based on his service-
connected disability, other separate and distinct symptomatology 
are also indicated.  Diagnostic Code 5305 for Group V muscle 
injuries, including elbow supination; flexion of elbow; and 
flexor muscles of elbow, including biceps, brachialis and 
brachioradials similarly provides impairment of supination.  
However, the Board notes that Diagnostic Code 5305 covers the 
same symptomatology as Diagnostic Code 5213 and that the Veteran 
has already been granted the maximum possible under Diagnostic 
Code 5305.

However, 38 C.F.R. § 4.14 does not preclude the assignment of 
separate evaluations for separate and distinct symptomatology 
where none of the symptomatology justifying an evaluation under 
one diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another diagnostic 
code.  Esteban, 6 Vet. App. at 262. 

Normal ranges of motion of the elbow and forearm are 0 degrees to 
145 degrees in elbow flexion. 38 C.F.R. § 4.71, Plate I.

Under the provisions of Diagnostic Code 5205, a 30 percent rating 
for the minor elbow is warranted for favorable ankylosis of the 
elbow at an angle between 90 degrees and 70 degrees.  A 40 
percent rating for the minor elbow is warranted for intermediate 
ankylosis of the elbow at an angle of more than 90 degrees or 
between 70 degrees and 50 degrees.  A 50 percent rating for the 
minor elbow is warranted for unfavorable ankylosis of the elbow 
at an angle of less than 50 degrees or with complete loss of 
supination or pronation.  

Under the provisions of Diagnostic Code 5206, for the minor 
forearm, flexion limited to 110 degrees is noncompensable.  
Flexion limited to 100 degrees warrants 10 percent.  Flexion 
limited to 90 or 70 degrees warrants 20 percent.  Flexion limited 
to 55 degrees warrants 30 percent.  Flexion limited to 45 degrees 
warrants 40 percent.  


Under the limitation of extension of the forearm provisions of 
Diagnostic Code 5207, for the minor forearm, a 10 percent rating 
is warranted for extension of the forearm limited to 45 or 60 
degrees; a 20 percent rating is warranted for extension of the 
major forearm limited to 90 or 75 degrees; a 30 percent rating is 
warranted for extension of 100 degrees; and a 40 percent 
disability rating is warranted for extension of 110 degrees.

In addition to the foregoing, Diagnostic Code 5208 provides for a 
20 percent rating is warranted where flexion of the forearm is 
limited to 100 degrees and extension is limited to 45 degrees. 

The schedule also includes criteria for evaluation of limitation 
of pronation and supination.  Under Diagnostic Code 5213 
addresses impairment of supination and pronation.  A 10 percent 
evaluation is warranted where supination is limited to 30 degrees 
or less. When pronation is lost beyond the middle or last quarter 
of the arc and the hand does not approach full pronation a 20 
percent evaluation is assigned. Where there is loss of supination 
and pronation (bone fusion) and the hand is fixed in full 
pronation or near the middle of the arc or moderate pronation, a 
20 percent evaluation is assigned.  Finally, where the hand is 
fixed in supination or hyperpronation, a 30 percent evaluation is 
assigned.  

Under Diagnostic Code 5214, limitation of motion of the wrist, a 
10 percent disability rating is warranted for minor wrist palmar 
flexion limited in line with forearm or dorsiflexion less than 15 
degrees.  

Diagnostic Code 5214, for wrist, ankylosis of, can also be for 
application with wrist ankylosis.  

The June 2004 VA examiner reported that x-rays showed an old 
healed fracture of the distal radial shaft in satisfactory 
alignment; an old healed fracture of the distal ulna, absent of 
styloid process; an incidental old nonunion chip fracture lateral 
humeral condoyle; and unremarkable soft tissue shadow.  The 
examiner diagnosed the Veteran with mild left biceps atrophy 
secondary to decreased use of left arm from traumatic arthritis 
of left distal radius.  The examiner also noted flexion of 20 
degrees of the wrist with slight pain over the dorsal distal 
radius.  

In a January 2005 VA examination, the Veteran reported difficulty 
lifting with his left arm and difficulty performing electrical 
handyman jobs, as well as lack of strength and motion.  VA 
examination x-rays found an old fracture deformity of the distal 
end of the radius, old post traumatic changes involving of the 
distal end of the radius, and old post traumatic changes 
involving the distal end of the ulna.  The examiner noted 
moderate degenerative joint disease of the radiocarpal joint, 
inferior radioulnar joint and ostophyte formation.  The examiner 
found no evidence of acute bone destruction or acute 
osteomyelitis and diagnosed him with a healed fracture of the 
left distal radius with residual loss of motion (supination).

A June 2006 VA examiner noted that compared to June 2004 x-rays, 
there were no new findings.  The examiner noted an old fracture 
of the distal radius, degenerative joint disease of the 
radiocarpal and radio-ulnar joints, no new fracture and positive 
ulnar variance.  

During a February 2008 VA examination, the Veteran reported daily 
wrist pain, which he described to include constant stiffness, 
while denying swelling.  He reported paresthesias in the 
distribution of both the median and radial nerve symptoms of 
numbness were constant.  

The February 2008 VA examiner noted no episodes of dislocation or 
recurrent subluxation and no inflammatory arthritis.  The 
examiner found no forearm deformity, swelling or tenderness.  The 
examiner noted supination of 0-45 degrees, pronation of 0-75 
degrees; active equals passive range of motion and the motion arc 
was not painful.  The examiner indicated a supination power 4/5 
and a pronation power 4+/5.  The examination showed elbow motion 
to be full and pain-free; the circumference of the left and right 
mid arm was equal.  

The February 2008 VA examiner also noted diffuse tenderness of 
the wrist with wrist deformity secondary to radial shortening.  
The examiner noted no swelling, with 0-45 degrees dorsiflexion, 
0-60 degrees volar flexion, 0-20 degrees radial deviation and 0-
25 degrees ulnar deviation with painful endpoint, and where 
active equaled passive range of motion.  The examiner noted 
painful ulnar deviation noted by guarding/verbal response and 
positive tinel over median nerve at wrist.  

The February 2008 VA examiner noted that following repetitions, 
the Veteran did not report increased pain and that range of 
motion was not affected.  The examiner also noted incoordination, 
weakness and lack of endurance were not factors; the Veteran did 
not experience flare ups.

The February 2008 VA examiner noted a healed fracture of the 
radius and that a fracture of the ulna, if present, could no 
longer be identified.  The examiner saw significant radial 
shortening causing ulnar impaction syndrome.  The examiner found 
diffuse moderate degenerative changes of wrist; mild degenerative 
changes of the elbow and heterotropic bone formation laterally 
proximal to the elbow joint.

The February 2008 VA examiner diagnosed the Veteran with a healed 
fractured of the left forearm, degenerative arthritis of the left 
wrist, carpal tunnel syndrome and injury to the superficial 
branch of radial nerve.  The examiner noted loss of wrist motion 
or compromised forearm rotation and that 50 degrees of forearm 
supination and pronation were required for normal function; the 
Veteran had 45 degrees of supination which could be considered a 
mild restriction.  The examiner noted that the examination 
findings were consistent with left carpal tunnel syndrome and 
that nerve injury was likely iatrogenic from the surgical 
procedure.  

The examiner noted that the Veteran had no flare up; fatigue; 
weakness; lack of endurance and incoordination.  

The August 2009 VA examiner noted elbow flexion of 0 to 140 
degrees, forearm supination of 0 to 85 degrees, forearm pronation 
of 0 to 80 degrees, wrist dorsiflexion (extension) of 0 to 70 
degrees, wrist palmar flexion of 0 to 80 degrees, wrist radial 
deviation of 0 to 20 degrees and wrist ulnar deviation of 0 to 45 
degrees. 



As an initial matter, the Board notes that the February 2008 VA 
examination noted that the Veteran was right handed.  As such, 
the ratings used are for the minor extremity or joint.  

In regards to the wrist, under Diagnostic Code 5215, wrist 
limitation of motion, the record does not indicate that the 
Veteran has dorsiflexion less than 15 degrees for a compensable 
evaluation.  The June 2004 VA examination noted that the Veteran 
had 20 degrees of wrist flexion.  The February 2008 VA examiner 
noted 0 to 45 degrees of dorsiflexion.  The August 2009 VA 
examiner noted wrist dorsiflexion of 0 to 70 degrees.  The record 
thus indicates that the Veteran does not have dorsiflexion of 
less than 15 degrees for a compensable disability rating.

Similarly, the Veteran does not warrant a disability rating under 
Diagnostic Code 5215 for palmar flexion limited in line with 
forearm.  The February 2008 VA examiner found the Veteran to have 
0 to 60 degrees of volar flexion and the August 2009 VA examiner 
found palmar flexion of 0 to 80 degrees, which would not be 
palmar flexion limited in line with the forearm.   Additionally, 
the Veteran does not have ankylosis of the wrist, as indicated by 
the degree of motion found and the VA examinations found no 
ankylosis.  A disability rating under Diagnostic Code 5214 for 
wrist ankylosis is also not warranted.

In regards to the forearm, under Diagnostic Code 5213, for 
supination and pronation, impairment of, the Veteran does not 
warrant a rating in excess of 20 percent.  The 20 percent 
disability rating he was granted under Diagnostic Code 5213 is 
the maximum rating possible for his minor forearm and elbow 
without having a bone fusion with his hand fixed in supination or 
hyperpronation.  As the February 2008 VA examination noted that 
the Veteran supination of 0 to 45 degrees and pronation of 0 to 
75 degrees.  The August 2009 VA examiner noted pronation of 0 to 
80 degrees and supination of 0 to 85 degrees.  As such, the 
record does not indicate that the Veteran has a bone fusion or 
that his hand is fixed in supination or hyperpronation.  A rating 
in excess of 20 percent is not possible.  



In regards to the limitation of flexion or extension of the 
forearm, under Diagnostic Codes 5206 and 5207, the record 
indicates that the August 2009 VA examination found his elbow 
flexion to be from 0 to 140 degrees.  The Veteran's forearm 
flexion and extension were thus greater than the limitations of 
110 degrees of flexion and 45 degrees of extension necessary for 
separate ratings under either Diagnostic Code 5206 or Diagnostic 
Code 5207 respectively.  Similarly, his flexion and extension 
were greater than the 100 degrees of flexion and 45 degrees of 
extension necessary for Diagnostic Code 5208 to be applicable.  
The Veteran also does not have ankylosis, a flail joint or 
nonunion of the radius and/or ulna for Diagnostic Codes 5209 to 
5212 to be applicable. 

The appellant has also put forth credible complaints of pain on 
use of the joint. With regard to such complaints, the Court has 
held that VA must consider additional functional loss on use due 
to pain on motion or due to flare-ups of the disability. See 38 
C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 205-206. Taking all 
of the evidence of record into consideration, the Board finds 
that the appellant's left arm disability is likely manifested by 
some functional limitation due to pain on motion. Therefore the 
currently assigned initial evaluation of 20 percent, but not 
more, is warranted for the left arm disability.  The Board notes 
that this 20 percent rating contemplates complaints of pain.  
There is no showing of any other functional impairment which 
would warrant a higher rating for the complaints of pain. 38 
C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 
5213.  The February 2008 VA examination also noted that after 
performing repetitions, the Veteran did not report increased pain 
and range of motion was not affected.  Therefore, the 
preponderance of the evidence is against an evaluation in excess 
of 20 percent for the left arm disability.  

As the evidence of record is against the claim, the benefit of 
the doubt rule does not apply.  Gilbert, Vet.App. at 58.  The 
Veteran's claim for a disability rating in excess of 20 percent 
for his left arm disability is denied.  

Finally, none of the disabilities warrant referral for extra-
schedular consideration.  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  
There is a three-step analysis for determining whether an extra-
schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 
111 (2008).  First, there must be a comparison between the level 
of severity and symptomatology of the Veteran's service-connected 
disability and the established criteria found in the rating 
schedule to determine whether the Veteran's disability picture is 
adequately contemplated by the rating schedule.  Id.  If not, the 
second step is to determine whether the claimant's exceptional 
disability picture exhibits other related factors identified in 
the regulations as "governing norms."  Id.; see also 38 C.F.R. 
§ 3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization).  If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-schedular 
rating.  Id.   The various rating criteria are not inadequate.  
Higher ratings are available for the service-connected 
disabilities; however the Veteran simply does not meet those 
criteria.  The Board also finds that no exceptional or unusual 
factors are in evidence, such as marked interference with 
employment or frequent periods of hospitalization, which would 
warrant an extraschedular evaluation.   VA examiners have 
generally found only mild restrictions due to the claimed 
disabilities on activities of daily living.  The Board also notes 
that the Veteran was previously granted individual 
unemployability, by a December 2008 rating decision.  


ORDER

An evaluation in excess of 20 percent for a left leg disability, 
including residuals, fracture, left tibia and fibula with mild 
deformity, slight shortening and limitation of motion of the 
ankle, is denied.

An initial evaluation in excess of 10 percent for a left knee 
disability, manifested by arthritis with noncompensable 
limitation of motion, is denied.

Effective February 26, 2008, a separate 10 percent evaluation for 
slight left knee recurrent instability is granted.  

An evaluation in excess of 20 percent for a left arm disability, 
including residuals, fracture left radius and ulnar with right 
iliac graft to radius, limitation of wrist and forearm with 
weakness, traumatic arthritis, and atrophy of biceps muscle, is 
denied.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


